068 P-1 03/15 SUPPLEMENT DATED March 23, 2015 TO THE prospectus dated October 1, 2014 OF Franklin K2 Alternative Strategies Fund (Franklin Alternative Strategies Funds) The Prospectus is amended as follows: For the “Fund Details—Management” section, the following information is inserted into the table on page 40: Name of Sub-Advisor Strategy Address of Sub-Advisor EMSO Partners Limited Global Macro Iron Trades House 21-24 Grosvenor Place London, SW1X 7HF United Kingdom Please keep this supplement with your prospectus for future reference. 068 SA-1 03/15 SUPPLEMENT DATED March 23, 2015 TO THE STATEMENT OF ADDITIONAL INFORMATION Dated October 1, 2014 OF Franklin K2 Alternative Strategies Fund (Franklin Alternative Strategies Funds) The Statement of Additional Information is amended as follows: I.
